Chief Justice Sharswood
delivered the opinion of the court,
Applying a very strict rule to the case before us, any interval of time however short between the delivery of the deed and the entry of the judgment for the purchase-money, ought to let liens upon the vendee’s equitable title in upon the legal estate, according to their priority. But apices juris non sunt jura. A different principle was therefore adopted in Love v. Jones, 4 Watts 465, in which Mr. Justice Kennedy said: “It is evident, however, that the delivery of the deeds to Stauffer (the vendee) and his confession of the judgment an hour afterwards for the residue of the unpaid purchase-money, were but parts of the same transaction, done in pursuance of the same agreement, and were to have such operation only as would most effectually promote the intention of the parties, so far as it was lawful.” It is true that it was decided in Watt v. Steel, 1 Barr 386, that a judgment for residue of purchase-money entered up a day after the vendor had conveyed the legal title, did not exclude a prior judgment against the vendee. In that case, however, there was an evident break in the transaction, and for all that appeared it would have been entirely practicable to have proceeded to the seat of justice and entered up the judgment on the same day. In Jacob’s Appeal, 11 Harris 480, Mr. Justice Lewis said: “ The administrator of Samuel Jacobs conveyed to Grove on Saturday evening, the 19th of May 1849, taking at the same time judgments for the unpaid purchase-money. This transaction took place sixteen miles from Gettysburg, the seat of justice. It was unreasonable to require the entry of the judgments that night. It was equally unreasonable to expect them to be entered the next day, which was Sunday. They were regularly entered on Monday.” It is true that he distinguishes the case from Watt v. Steel, by the consideration that this was the act of an administrator under an order of the court, and that the act of the law does not receive so strict a construction. But so far as respects the rights of the prior judgment, it seems to be a distinction without a difference. Both cases were within the rule as originally announced in Love v. Jones, that the whole proceeding must be one continuous act clearly evincing that it was the intention of the vendor to preserve the lien of the purchase-money. In the case before us, according to the facts as reported by the auditor, it is very apparent that both parties intended to continue the lien, and so he reports. The judgments were to have been entered up on the same day, but from a circumstance not within the control of either party, the deed was not delivered until late in the afternoon, and the judgment was entered in the prothonotary’s office the next morning as soon as it was open. We think, with the learned auditor whose report was confirmed by the court below, that this was all one continuous transaction — all done within the space of a day — within twenty-four *481hours — and it is entirely within the spirit and principle of the authorities to give effect to the judgment as a lawful continuation of the lien for the purchase-money.
Decree affirmed and appeal dismissed at the costs of the appellant.